department of the treasury internal_revenue_service washington d c release number date eal uil code contact person identification_number telephone number date date employer_identification_number legend foundation corporation l date x dear this letter responds to your request for a ruling that foundation and corporation may be treated as a single entity and that funds created within either foundation or corporation that otherwise meet the requirements of sec_1_170a-9 of the income_tax regulations will be treated as component parts of a single community_trust that is not a private_foundation under sec_509 and sec_170 of the internal_revenue_code facts foundation was organized as a_trust under state law pursuant to a declaration of trust to serve the charitable needs of the l metropolitan area the internal_revenue_service recognized foundation as an organization described in sec_501 of the code and classified it as a public charity described in sec_170 foundation’s amended and restated declaration of trust states that its purpose is to receive gifts administer funds and make distributions for charitable purposes for the benefit and improvement of residents of the l metropolitan area in such a way that the quality of life in this area will be enhanced on date x the internal_revenue_service issued a letter_ruling that foundation’s amended and restated declaration of trust did not adversely affect its current status as an organization described in sec_501 of the code and its current status as a public charity described in sec_170 this letter included the ruling that foundation qualified as a single_entity_community_trust described in sec_1_170a-9 and ii of the regulations to facilitate the administration of foundation’s numerous separate charitable funds to provide additional flexibility in grant making and investments and for other reasons foundation’s board_of directors determined it would be beneficial to create a separate corporate entity accordingly foundation created corporation as a nonprofit non-stock corporation under state law the internal_revenue_service recognized corporation as an organization described in sec_501 of the code and classified it as a public charity described in sec_170 corporation's articles of incorporation and bylaws state that its purpose is to receive gifts administer funds and make distributions for charitable purposes for the benefit and improvement of residents of the l metropolitan area in such a way that the quality of life in this area will be enhanced corporation’s bylaws provide that foundation appoints corporation's directors and unless foundation determines otherwise the directors of corporation must be identical to the directors of foundation and their respective terms also must be the same corporation’s bylaws also require that its chairman and president must be the same person who serves as chairman of the foundation that its vice chairman and vice president must be the same person who serves as vice chairman of foundation that its secretary must be the same person who serves as secretary of foundation and that its treasurer must be the same person who serves as the chairman of the investment and finance_committee of foundation corporation’s bylaws and foundation’s trust agreement each give their respective boards of directors powers to modify grant restrictions and to replace participating directors or trustees foundation’s board_of directors approved a resolution to comply with the national standards for u s community foundations established by the council on foundations and the corporation’s board_of directors approved a similar resolution these standards relate to mission structure and governance resource development stewardship and accountability grantmaking and community leadership donor relations and communications most of the substantive provisions in corporation’s articles of incorporation and bylaws relating to its purposes and operation of the donor trust funds are identical to the corresponding provisions in foundation’s amended and restated declaration of trust the principal provisions in each document that are not substantially the same are those that involve the organizational structural and operational differences that are inherent in the differences between a_trust and a corporation initially corporation will operate principally to administer the receipt and expenditure of foundation’s funds by holding managing and investing foundation's administrative accounts maintaining operating accounts for the receipt and disbursement of foundation’s charitable distributions and administering short-term funds previously administered by foundation in addition it is anticipated that donors to foundation who would prefer to have funds administered by entities other than foundation's trustee will establish various charitable funds within corporation neither corporation’s articles nor bylaws permit any donor to corporation to impose any material restriction or condition with respect to the donated assets foundation’s trust agreement and corporation's bylaws require that each prepare annual reports foundation has continuously prepared such reports in which it has followed the practice of reporting its component funds as funds of foundation similarly foundation expects to report the funds and assets of corporation as part of a single entity rulings requested foundation and corporation together will be treated as a single entity under sec_1_170a-9 of the regulations the funds created within foundation and corporation if they otherwise meet the requirements of sec_1_170a-9 of the regulations will be treated as component parts of a single community_trust under sec_1_170a-9 law sec_501 of the code provides in part for the exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational and religious purposes provided that no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_1_509_a_-2 of the regulations refers to sec_1_170a-9 through e for the requirements to be met by organizations described in sec_170 through vi of the code sec_1_170a-9 of the regulations provides that an organization is described in sec_170 of the code if it is for example a corporation referred to in sec_170 of the code and if it is a publicly_supported_organization sec_1_170a-9 of the regulations provides that a publicly_supported_organization is one that normally receives a substantial part of its support from a governmental_unit referred to in sec_170 of the code or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides that under one test for determining whether an organization will be treated as publicly supported the total amount of support that the organization normally receives from governmental units referred to in sec_170 of the code from contributions made directly or indirectly by the general_public or from a combination of these sources must equal at least percent of the total support normally received by the organization sec_1_170a-9 of the regulations provides that for a community_trust to qualify as a publicly_supported_organization one test it must meet is the test in sec_1_170a-9 sec_1_170a-9 of the regulations states that any organization that meets the requirements in sec_1_170a-9 through vi will be treated as a single entity rather than as an aggregation of separate funds in addition all funds associated with such organization whether a_trust not-for-profit corporation unincorporated association or a combination thereof which meet the requirements of sec_1_170a-9 will be treated as component parts of such organization sec_1_170a-9 of the regulations provides that to be treated as a component part of a community_trust a_trust or fund a must be created by gift bequest legacy devise or other transfer to a community_trust which is treated as a single entity under sec_1_170a-9 and b may not be directly or indirectly subjected by the transferor to any material restriction or condition with respect to the transferred assets sec_1_170a-9 of the regulations provides that the organization must be commonly known as a community_trust fund foundation or other similar name conveying the concept of a capital or endowment fund support charitable activities in the community or area it serves sec_1_170a-9 of the regulations provides that all funds of the organization must be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in a single document or several documents containing common language sec_1_170a-9 of the regulations provides that the organization must have a common governing body or distribution committee which either directs or monitors the distribution of all the funds exclusively for charitable purposes in addition the governing body must have the power in the governing instrument or other applicable document to modify any restriction or condition on the distributions of funds for any specified charitable purposes or to specified organizations if in the sole judgment of the governing body such restriction or condition becomes in effect unnecessary incapable of fulfillment or inconsistent with the charitable needs of the community or area served to replace any participating trustee custodian or agent for breach of fiduciary duty under state law and to replace any participating trustee custodian or agent for failure to produce a reasonable return of net_income over a reasonable period of time sec_1_170a-9 provides that the governing body must commit itself to exercise these powers in the best interests of the community_trust sec_1_170a-9 provides that the governing body must commit itself to obtain information and take other appropriate steps with the view to seeing that each participating trustee custodian or agent with respect to each restricted trust or fund that is and with respect to the aggregate of the unrestricted trusts or funds that are a component part of the community_trust administers such trust or fund in accordance with the terms of its governing instrument and accepted standards of fiduciary conduct to produce a reasonable return of net_income with due regard to safety of principal in furtherance of the exempt purposes of the community_trust sec_1_170a-9 of the regulations provides that the organization must prepare periodic financial reports treating all of the funds held by the community_trust either directly or in component parts as funds of the organization analysis ruling no sec_1_170a-9 of the regulations states in part that any organization that meets the four requirements described in sec_1_170a-9 through vi will be treated as a single entity rather than as an aggregation of separate funds foundation is an organization described in sec_501 of the code and is a public charity described in sec_170 it is a single_entity_community_trust described in sec_1_170a-9 and ii of the regulations corporation is an organization described in sec_501 of the code and is a public charity described in sec_170 corporation's purpose is to receive contributions from the public administer funds and make distributions for charitable purposes and coordinate its activities with foundation the members of the board_of directors of corporation are the same as the members of the board_of directors of foundation sec_1_170a-9 of the regulations provides that the organization must be commonly known as a community_trust fund foundation or other similar name conveying the concept of a capital or endowment fund support charitable activities in the community or area it serves the names of foundation and corporation are very similar and both include the term community_foundation therefore corporation meets this requirement sec_1_170a-9 of the regulations provides that all of the funds of the organization must be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in a single document or several documents containing common language most of the substantive provisions in corporation's articles of incorporation and bylaws relating to its purposes and operation of the donor trust funds are identical to the corresponding provisions in foundation’s amended and restated declaration of trust the principal provisions in each document that are not substantially the same are those that involve the organizational structural and operational differences that are inherent in the differences between a_trust and a corporation therefore in substance all the donor funds will be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in a single document or several documents containing common language within the meaning of sec_1_170a-9 accordingly corporation meets this requirement also sec_1_170a-9 of the regulations provides that the organization must have a common governing body or distribution committee which either directs or monitors the distribution of all the funds exclusively for charitable purposes in addition the governing body must have certain powers in its governing instrument or other applicable document further the governing body must commit itself to exercise these powers in the best interests of the community_trust corporation’s bylaws provide that foundation appoints corporation’s directors and unless foundation determines otherwise the directors of corporation must be identical to the directors of foundation and their respective terms also must be the same corporation's bylaws also requires that its chairman and president must be the same person who serves as chairman of foundation that its vice chairman and vice president must be the same person who serves as vice chairman of foundation that its secretary must be the same person who serves as secretary of foundation and that its treasurer must be the same person who serves as the chairman of the investment and finance_committee of foundation corporation's articles of incorporation state that its purpose is to operate for the benefit of the residents of the l metropolitan area additionally corporation’s board_of directors approved a resolution to comply with the national standards for u s community foundations therefore corporation meets the requirement of sec_1_170a-9 of the regulations sec_1_170a-9 of the regulations provides that the organization must prepare periodic financial reports treating all of the funds held by the community_trust either directly or in component parts as funds of the organization foundation’s amended and restated declaration of trust and corporation’s bylaws require that each prepare annual reports foundation has continuously prepared such reports in which it has followed the practice of reporting its component funds as funds of foundation similarly foundation expects to report the funds and assets of corporation as part of a single entity therefore corporation meets this further requirement thus because corporation meets the four conditions described in sec_1_170a-9 through vi of the regulations as required by sec_1_170a-9 i it will be treated as a single entity with foundation rather than as an aggregation of separate funds ruling no sec_1_170a-9 of the regulations states in part that all funds associated with an organization that is treated as a single entity and which meets the requirements of sec_1_170a-9 will be treated as component parts of such organization sec_1_170a-9 of the regulations provides that to be treated as a component part of a community_trust a_trust or fund a must be created by gift bequest legacy devise or other transfer to a community_trust which is treated as a single entity under sec_1_170a-9 and b may not be directly or indirectly subjected by the transferor to any material restriction or condition with respect to the transferred assets foundation maintains numerous separate charitable funds the letter_ruling previously issued to foundation on date x included the ruling that foundation qualified as a single_entity_community_trust described in sec_1_170a-9 and ii of the regulations it is anticipated that donors to corporation will establish various charitable funds within corporation in ruling no we concluded that corporation will be treated as a single entity with foundation rather than as an aggregation of separate funds corporation's articles nor bylaws permit any donor to corporation to impose any material restriction or condition with respect to the donated assets in addition neither therefore because corporation meets the two requirements of sec_1_170a-9 of the regulations all funds associated with corporation will be treated as component parts of corporation in addition in view of the letter_ruling previously issued to foundation and ruling no above all funds associated with foundation and with corporation will be treated as component parts of single entity ruling sec_1 foundation and corporation together will be treated as a single entity under sec_1_170a-9 of the regulations the funds created within foundation and corporation if they otherwise meet the requirements of sec_1_170a-9 of the regulations will be treated as component parts of a single community_trust under sec_1_170a-9 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the powers of attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group
